Case 0:19-cv-60205-WPD Document 6 Entered on FLSD Docket 02/20/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                         Case No.: 0:19-cv-60205-DIMITROULEAS/Snow


 GINA BELLENGER, on behalf of
 herself and all others similarly situated,

                        Plaintiff,

 v.

 ACCOUNTS RECEIVABLE MANAGEMENT, INC.,

                   Defendant.
 ____________________________________________/

                DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS
                    AND CORPORATE DISCLOSURE STATEMENT

         Defendant, ACCOUNTS RECEIVABLE MANAGEMENT, INC. (“Defendant”), by and

 through its undersigned counsel, files this Certificate of Interested Persons and Corporate

 Disclosure Statement pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and states as

 follows:

         I hereby disclose the following pursuant to this Court’s interested persons order:

         1.      The name of each person, attorney, association of persons, firm, law firm,

 partnership, and corporation that has or may have an interest in the outcome of this action –

 including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

 that own 10% or more of a party’s stock, and all other identifiable legal entities related to any party

 in the case:

         Accounts Receivable Management, Inc.           Defendant

         Ernest H. Kohlmyer, III                        Defendant’s counsel
Case 0:19-cv-60205-WPD Document 6 Entered on FLSD Docket 02/20/2019 Page 2 of 3



        Shepard, Smith, Kohlmyer & Hand, P.A.         Defendant’s counsel

        Gina Bellenger                                Plaintiff

        Jibrael S. Hindi                              Plaintiff’s counsel

        The Law Offices of Jibrael S. Hindi, PLLC Plaintiff’s counsel

        Andrew J. Shamis                              Plaintiff’s counsel

        Shamis & Gentile, P.A.                        Plaintiff’s counsel

        Gary M. Klinger                               Plaintiff’s counsel

        Kozonis & Klinger, Ltd.                       Plaintiff’s counsel

        2.      The name of every other entity whose publicly-traded stock, equity, or debt may be

 substantially affected by the outcome of the proceedings:

        None.

        3.      The name of every other entity which is likely to be an active participant in the

 proceedings, including the debtor and members of the creditors committee (or twenty largest

 unsecured creditors) in bankruptcy cases:

        None known.

        4.      The name of each victim (individual or corporate) or civil and criminal conduct

 alleged to be wrongful, including every person who may be entitled to restitution:

        The plaintiff is alleged to be a victim of wrongful civil conduct and has alleged a class of

        similarly situated persons.

        5.      I hereby certify that I am unaware of any actual or potential conflict of interest

 involving the district judge and magistrate judge assigned to this case and will immediately notify

 the Court in writing on learning of any such conflict.
Case 0:19-cv-60205-WPD Document 6 Entered on FLSD Docket 02/20/2019 Page 3 of 3



         Dated this 20th day of February, 2019.
                                                     Respectfully submitted,

                                                     /s/ Ernest H. Kohlmyer, III
                                                     Ernest H. Kohlmyer, III

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

 February 20, 2019 via the Court Clerk’s CM/ECF system which will provide notice via electronic

 transmission to: Jibrael S. Hindi, Esquire at jibrael@jibraellaw.com of The Law Offices of Jibrael

 S. Hindi, PLLC; Andrew J. Shamis, Esquire at efilings@shamisgentile.com of Shamis & Gentile,

 P.A.; and, Gary M. Klinger, Esquire at gklinger@kozonislaw.com of Kozonis & Klinger, Ltd.

 (Attorneys for Plaintiff).


                                                   /s/ Ernest H. Kohlmyer, III
                                                   Ernest H. Kohlmyer, III
                                                   Florida Bar No.: 110108
                                                   SKohlmyer@shepardfirmr.com
                                                   Rachel M. Ortiz
                                                   Florida Bar No.: 0083842
                                                   rortiz@shepardfirm.com
                                                   Shepard, Smith, Kohlmyer & Hand, P.A.
                                                   2300 Maitland Center Pkwy, Suite 100
                                                   Maitland, Florida 32751
                                                   Phone: 407- 622-1772
                                                   Fax: 407-622-1884
                                                   Attorneys for Defendant
